ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-007, concluding that as a matter of final discipline pursuant to Rule 1:20-13, ANDREW K. POLEY of FAIR LAWN, who was admitted to the bar of this State in 1999, should be suspended from practice for a period of three months and that the suspension should be suspended, based on respondent’s guilty plea in the Superior Court of New Jersey, to fourth-degree false swearing, in violation of N.J.S.A 2C:28-2a, conduct that violates RPC 8.4(b) (committing a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as a lawyer);
And the Court having determined from its review of the matter that respondent should be censured for his unethical conduct;
And good cause appearing;
It is ORDERED that ANDREW K. POLEY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.